Citation Nr: 0823659	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-18 779	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  
He served in the Republic of Vietnam from November 9, 1969 to 
February 2, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of his claim for service connection for 
depression.  But he did not perfect his appeal of that claim 
by filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement) after the RO sent him an April 2005 
statement of the case (SOC) concerning that claim.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  
So that claim is not before the Board.

In addition, a review of the claims file reveals the veteran 
submitted April 2008 claims for service connection for 
hypertension and a heart disorder.  The RO has acknowledged 
these claims by way of a May 2008 Veterans Claims Assistance 
Act (VCAA) letter, so apparently is developing these claims 
for adjudication, if not already adjudicated.  In any event, 
these claims are referred to the RO for continuing action.

In October 2007, the Board issued a decision denying the 
current PTSD issue on appeal.  In January 2008, the veteran's 
attorney filed a motion for reconsideration of the Board's 
decision.  Accompanying the motion, additional VA treatment 
records were submitted which were not in the Board's 
possession at the time it issued the October 2007 decision.  
As explained in greater detail below, since the Board has 
decided on its own motion to vacate its October 2007 decision 
based on receipt of these additional pertinent VA treatment 
records, the earlier motion for reconsideration filed by the 
veteran's attorney is considered moot. 

After vacating its previous October 2007 decision, the Board 
is remanding the PTSD claim at issue to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In January 2008, the Board received correspondence from the 
veteran which revealed that he did in fact have a current 
medical diagnosis of PTSD, prior to the Board's October 2007 
decision.  The undersigned Veterans Law Judge was not aware 
of this evidence, which was not considered in the October 
2007 Board decision.  However, VA is charged with 
constructive knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, the Board finds the consideration of the veteran's 
PTSD claim in October 2007 was based on an incomplete record, 
and that the veteran was not afforded full due process of 
law.  Accordingly, the October 2007 Board decision addressing 
the issue of service connection for PTSD is vacated.


REMAND

However, before addressing the merits of the claim for 
service connection for PTSD, the Board finds that additional 
development of the evidence is required.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996).  That said, corroboration of 
every detail of a claimed stressor, including his 
personal participation, is not required; rather, he only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).

VA should only submit a request for corroboration of an in-
service stressor when the in-service stressor is capable of 
being documented, and there is either medical evidence of a 
diagnosis of PTSD or competent lay evidence of persistent or 
recurrent symptoms of PTSD.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 15, Block a.  A veteran is required to provide 
sufficient information for a records custodian to conduct a 
meaningful search of records in order to verify a stressful 
event.  38 C.F.R. § 3.159(c)(2)(i).

In this case, VA psychiatric treatment records dated in 2007 
reveal a medical diagnosis of PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  Thus, the remaining 
question is whether there is credible supporting evidence 
that his alleged noncombat-related in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.    

Here, service personnel records (SPRs) disclose that the 
veteran served in the Republic of Vietnam for close to four 
months from November 9, 1969 to February 2, 1970.  His 
military occupational specialty is listed as a security 
sentry during his time in Vietnam.  He was assigned to the 
H&S Company, H&S Battalion, First FSR (Force Service 
Regiment), FLC (Force Logistic Command), while stationed in 
Da Nang, Vietnam.  Although his SPRs note he "participated 
in operations against Communist aggression while serving in 
Vietnam", there is no clear evidence of combat; therefore, 
in order to confirm the existence of his alleged stressors, 
credible supporting evidence is required.

The veteran has alleged the following two noncombat-related 
stressors:  (1) He alleges two friends and fellow servicemen 
from his hometown of Adel, Alabama, whose names were Oscar 
Griffin and Benjamin Stanford, died while serving in Vietnam 
in November or December of 1969; (2) he alleges that during 
his service in Vietnam from November 9, 1969 to February 2, 
1970, when stationed as a security guard at the ammunition 
depot in Da Nang, his unit was subject to enemy mortar 
attacks several times a week.  He believes he suffers from 
PTSD as the result of these stressors.  See his October 2004 
statement; December 2004 PTSD questionnaire; June 2005 
substantive appeal (VA Form 9); and VA treatment record dated 
in February 2007.  
 
The RO (AMC) should contact the U.S. Army Joint Services and 
Research Center (JSRRC) (formerly known as USASCURR) and 
provide the above description of the two stressors in order 
to attempt to verify them.  In addition, the RO should 
provide the JSRRC with the veteran's Vietnam service dates, 
unit identification, the names of servicemen involved, and 
the approximate dates of the two stressor incidents noted 
above.  The RO should ask JSRRC to provide unit records, 
morning reports, or any additional information which would 
verify his alleged stressors.  The Board finds that a remand 
is in order to verify in-service stressors for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.	Review the file and prepare a summary of 
the following alleged two in-service 
stressors:  (1) He alleges two friends 
and fellow servicemen from his hometown 
of Adel, Alabama, whose names were Oscar 
Griffin and Benjamin Stanford, died while 
in Vietnam in November or December of 
1969; (2) he alleges that during his 
service in Vietnam from November 9, 1969 
to February 2, 1970, while stationed as a 
security guard at the ammunition depot in 
Da Nang, his unit was subject to enemy 
mortar attacks several times a week.  
JSRRC should also be advised that SPRs 
confirm the veteran served in the 
Republic of Vietnam for close to four 
months from November 9, 1969 to February 
2, 1970.  His military occupational 
specialty is listed as a security sentry 
during his time in Vietnam, and he was 
assigned to the H&S Company, H&S 
Battalion, First FSR (Force Service 
Regiment), FLC (Force Logistic Command), 
while stationed in Da Nang, Vietnam.  
This summary should be forwarded to the 
JSRRC with a request for any information, 
to include unit records and morning 
reports, which would assist in verifying 
alleged in-service stressors.  If no 
records are available, a negative reply 
to that effect is required.  

2.	If and only if one of his two stressors 
are verified, schedule the veteran for a 
VA examination to determine whether it is 
at least as likely as not that the 
veteran has PTSD attributable to this 
particular stressor.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should furnish the examiner with a list 
of any verified stressors.

3.	After completion of the above 
development, readjudicate the service 
connection for PTSD claim at issue.  If 
the disposition remains unfavorable, 
furnish the veteran and his attorney 
with a supplemental statement of the 
case (SSOC) and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

If VA examination is scheduled, the appellant is advised that 
failure to report for examination without good cause may 
result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



	                        
____________________________________________
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


